DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2021 has been entered.

Status of claims
This office action is in response to the amendment received on 08/19/2021.
Claims 1, 15 and 17 were amended.
Claim 5 was canceled.
Claims 1-4 and 6-20 are pending.
Claims 1-4 and 6-20 were examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first electronic device that wirelessly transmits a peer-to-peer payment request…” ; and “a second electronic device that receives the invitation and wirelessly transmits an acceptance…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner identified the corresponding structure as being the mobile phones 200a and 200b shown in Fig. 1, respectively.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 1, 15 and 17 recite “the invitation to be transmitted wirelessly to the recipient using the unique identifier”, a statement of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claims 1, 15 and 17 recite “generating an invitation in response to payment of the cryptocurrency payment invoice”, language directed to contingent limitations, as the generating step is contingent on a “payment” not required to be performed by the claims. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. With respect to claims 1, 15 and 17, the claims recite certain language directed to non-functional descriptive material. Claims 1, 15 and 17 recite “a peer-to-peer payment request”; “a cryptocurrency payment invoice”; “the digital payment card including a card number pulled from a bank identification number (BIN) range”. However, the limitations refer only to describing data elements (i.e. a request, an invoice and a card). It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral 
In the instant case, claims 1-4 and 6-14 are directed to a non-transitory program storage medium, claims 15 and 16 are directed to a method, and claims 17-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving, from a first electronic device, a peer-to-peer payment request including a payment amount and a unique identifier of a recipient”;b. “generating a cryptocurrency payment invoice in response to receiving the peer-to-peer payment request”;c. “generating an invitation in response to payment of the cryptocurrency payment invoice, the invitation to be transmitted wirelessly to the recipient using the unique identifier”;d. “receiving, from a second electronic device, an acceptance of the invitation and one or more items of new user information associated with the recipient”;e. “generating a digital payment card in the name of the recipient in response to receiving the acceptance and the new user information, the digital payment card including a card number pulled from a bank identification number (BIN) range”; andafter said generating the digital payment card, crediting the payment amount to the recipient, said crediting the payment amount to the recipient including loading an amount of real currency corresponding to the payment amount onto the digital payment card.”

Therefore, the portions highlighted in bold above recite third party settlement of funds, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of transferring an amount of currency from a first account to a second account and the commercial or legal interaction of invoicing, i.e. generating an invoice and an invoice acceptance request . As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a digital payment card. Merely using non-transitory medium, a first electronic device, one or more servers, a second electronic device only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving… request…, generating… invoice…, generating… invitation…, receiving… an acceptance…, generating… card…, crediting… amount… /loading… amount… onto… card…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a non-transitory medium, a first electronic device, one or more servers, a second electronic device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of third party settlement of funds. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of third party settlement of funds.

Dependent claims 2-4 and 6-14, 16 and 18-20 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
g) wherein the unique identifier is selected from the group consisting of a phone number, an email address, and a social network ID. h) wherein said generating the cryptocurrency payment invoice includes calling an API associated with a cryptocurrency payment processor. i) wherein said generating the digital payment card includes communicating the received peer-to-peer payment request and new user information to a payment processing platform and receiving the digital payment card from the payment processing platform. j) wherein the digital payment card is reloadable. k) the operations further comprising: receiving, from the second electronic device, a token request including a cash amount; and generating a disposable digital card loaded with the cash amount in response to receiving the token request. l) wherein said generating the disposable digital card includes communicating the received token request to a payment processing platform and receiving the disposable digital card from the payment processing platform. m) further comprising storing a state associated with the cryptocurrency payment invoice in a permissioned blockchain framework. n) wherein the state associated with the cryptocurrency payment invoice includes a paid/unpaid state of the cryptocurrency payment invoice. o) further comprising storing a state associated with the invitation in a permissioned blockchain framework. p) wherein the state associated with the invitation includes an accepted/unaccepted state of the invitation. q) further comprising storing a state associated with the digital payment card in a permissioned blockchain framework. r) wherein the state associated with the digital payment card includes an amount loaded onto the digital payment card. s) wherein the one or more servers comprises a permissioned blockchain framework. 
With respect to claims 2, 16 and 18, the claims further recite item g) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what an identifier "is" (i.e. describing the data contents of an identifier). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 6, the claim further recites item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the card "is", i.e. the description of certain uses of data. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 9, the claim further recites item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what is stored in a database. Those statements are insufficient to significantly alter the eligibility analysis.



With respect to claim 11, the claim further recites item o) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what is stored in a database. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 12, the claim further recites item p) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the data stored in the database "includes" (i.e. the description of the stored data). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claim 13, the claim further recites item q) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what is stored in a database. Those statements are insufficient to significantly alter the eligibility analysis.



Therefore, dependent claims 2, 6, 9-14, 16 and 18, which represent additional language g), j), m), n), o), p), q), r) do not alter the analysis provided with respect to independent claims 1, 15 and 17. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 3 and 19, the claims recite item h) above, which represent the additional elements/functions of calling an API. This language further elaborates in the abstract idea of third party settlement of funds identified above with respect to the independent claims 1, 15 and 17. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Examiner suggests, however, incorporating in which manner this API call is integrated into the 

With respect to claim 4, the claim recites item i) above, which represent the additional elements/functions of outsourcing the card generation by requesting and obtaining a number from a third party. This language further elaborates in the abstract idea of third party settlement of funds identified above with respect to the independent claims 1, 15 and 17 by further detailing a card generation step/function. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 7, the claim recites item k) above, which represent the additional elements/functions of receiving a request including an amount and allocating the amount to an account. This language further elaborates in the abstract idea of third party settlement of funds identified above with respect to the independent claims 1, 15 and 17 by reciting allocating an amount to an account. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional 

With respect to claim 8, the claim recites item l) above, which represent the additional elements/functions of outsourcing the card generation by requesting and obtaining a number from a third party. This language further elaborates in the abstract idea of third party settlement of funds identified above with respect to the independent claims 1, 15 and 17 by further detailing a card generation step/function. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 20, the claim recites item s) above, which represent the additional elements/functions of a permissioned blockchain framework. This additional element/function is insufficient to integrate the abstract idea into a practical application generally linking the use of the judicial exception to a particular technological environment. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely add insignificant extra-solution activity to the judicial exception. Reciting what "one or more servers" “comprise” 

Therefore, while dependent claims 3, 4, 7, 8, 19 and 20, which represent additional language h), i), k), l), s), slightly modify the analysis provided with respect to independent claims 1, 15 and 17, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

the digital payment card including a card number pulled from a bank identification number (BIN) range”. The specification as filed recites, inter alia:

“[0008]... generating a digital payment card in the name of the recipient in response to receiving the acceptance and the new user information, the digital payment card including a card number pulled from a bank identification number (BIN) range,...
[0017]... generating a digital payment card in the name of the recipient in response to receiving the acceptance and the new user information, the digital payment card including a card number pulled from a bank identification number (BIN) range, and, after said generating the digital payment card, crediting the payment amount to the recipient...
[0019]... The digital payment card may include a card number pulled from a bank identification number (BIN) range. 
[0037] The digital payment card generator 140 may generate a digital payment card 145 in the name of the recipient in response to receiving the acceptance of the invitation and the new user information. The digital payment card 145 may include a card number pulled from a bank identification number (BIN) range 510. For example, with the cryptocurrency payment invoice 125 having been paid by Person A and the invitation having been accepted by Person B, the digital payment card generator 140 may communicate the payment request and the new user information associated with Person B to a payment processing platform 500 such as the Agile Payments processing platform by i2C Inc. The digital payment card generator 140 may then receive the digital payment card 145 from the payment processing platform 500, the digital payment card 145 including a card number pulled from a bank identification number (BIN) range 510...
[0054] With the blockchain payment apparatus 100 having received the acceptance of the invitation (i.e. acceptance of the payment transfer) and new user information of Person B, the operational flow may proceed to a step of generating a digital payment card 145 (step 660). For example, in response to the invitation manager 130 of the blockchain payment apparatus 100 having updated the state of the invitation to "ACCEPTED" and received the new user information, the digital payment card generator 140 may provide the information of the payment request including the new user information associated with Person B to the payment processing platform 500, which may pull a card number from a BIN range 510. The digital payment card generator 140 may then receive the digital payment card 145 from the payment processing platform 500...[0056] ...In response to receiving the token request, the digital payment card generator 140 may generate a disposable digital card loaded with the selected cash amount (step 690), for example, by providing the information of the token request to the payment processing platform 500, which may pull a new card number from the BIN range 510.”
There is a clear distinction between the language found in the specification and the language introduced by the claims. The specification as filed details a single algorithm for "generating a digital payment card…including a card number pulled from a… BIN range", which is represented by Fig. 1. A fair reading of the specification as filed would lead one of ordinary skill in the art to reasonably convey that this "generating" step/function is only described as being performed by requesting payment processing platform 500 to generate these cards, since this is the only entity described as being in possession of the BIN ranges 510, as illustrated by the partial representation of Fig. 1:

    PNG
    media_image1.png
    551
    398
    media_image1.png
    Greyscale

 The independent claims, however, allow for embodiments in which such "digital payment card" is generated locally, by apparatus 100 for instance. In other words, the independent claims omit the participation of the entity described as being in possession of the BIN ranges in the digital payment card generation:

    PNG
    media_image2.png
    551
    398
    media_image2.png
    Greyscale

 The specification as filed does not describe this claimed embodiment, and one of ordinary skill in the art would not be able to reasonably convey in which manner those cards are generated by operations performed by a (single) processor or a single (one) server and/or by the entity that receives an acceptance from a second electronic device without the participation of the entity holding the BIN ranges. Therefore, by omitting the steps of A. communicating the payment request and new user information to a payment processing platform 500; and B. receiving the digital payment card 145 (pulled from a BIN range) from the payment processing platform 500, one of ordinary skill in the art would not be able to reasonably convey in which manner this "digital payment card... including a card number pulled from a... (BIN) range" can possibly be locally generated, as claimed. Examiner recommends incorporating the steps recited by dependent claim 4 into the independent claims, as part of the "generating" step/function to resolve this deficiency of the independent claims. Written description requirement for 

Claim 7 recites “generating a disposable digital card loaded with the cash amount in response to receiving the token request.”. The specification as filed recites, inter alia:
“[0006]... a digital prepaid card may be generated in the name of the recipient and loaded with the payment amount...
[0013] The digital payment card may be reloadable. The operations may further include receiving, from the second electronic device, a token request including a cash amount and generating a disposable digital card loaded with the cash amount in response to receiving the token request. Generating the disposable digital card may include communicating the received token request to a payment processing platform and receiving the disposable digital card from the payment processing platform...[0038] After generating the digital payment card 145, the digital payment card generator 140 may credit the payment amount to the recipient, for example, by loading the amount of the payment request onto the digital payment card 145…
[0055] After generating the digital payment card 145, the digital payment card generator 140 may credit the payment amount to the recipient (step 670), for example, by loading the amount of the payment request...
[0056]...In response to receiving the token request, the digital payment card generator 140 may generate a disposable digital card loaded with the selected cash amount (step 690), for example, by providing the information of the token request to the payment processing platform 500, which may pull a new card number from the BIN range 510. The digital payment card generator 140 may then receive the disposable digital card from the payment processing platform 500, load the selected cash amount on the disposable digital card, and present the disposable digital card to Person B over the GUI on Person B's device 200b. In this way, Person B may spin additional disposable digital cards off of the digital payment card 145 to manage his/her funds as desired.”
There is a clear distinction between the language found in the specification and the language introduced by the claims. Similarly, to independent claim 1, dependent claim 7 recites an embodiment in which, under broadest reasonable interpretation, a "disposable digital card" can be generated locally. In addition, the specification as filed fails to disclose an embodiment in which a disposable digital card is generated "loaded with the cash amount". A fair reading of the specification as filed would lead one of ordinary skill in the art to reasonably convey that the card is A. generated and then B. loaded. Therefore, the specification as filed fails to disclose the claimed function of "generating... card... loaded...", as, according to the specification as filed, generating and loading are two distinct operations, especially in view of the payment processing platform 500 role in generating the card numbers. Examiner recommends incorporating the subject matter of claim 8 into claim 7 and reciting the amount "loading" after the card is generated. Written description requirement for generic claims is not necessarily met as matter of law merely because claim language is repeated verbatim in specification, since, even if the claim language is found in the specification, the disclosure must, to 

Claim 8 recites “wherein said generating the disposable digital card includes communicating the received token request to a payment processing platform and receiving the disposable digital card from the payment processing platform”. The specification as filed recites, inter alia:
“[0038] After generating the digital payment card 145, the digital payment card generator 140 may credit the payment amount to the recipient, for example, by loading the amount of the payment request onto the digital payment card 145…”
Therefore, as the specification as filed does not recite how the processing platform generates "a disposable digital card loaded with the cash amount", as required by claims 7 and 8. In other words, claim 8 attempts to further limit the "generating" step of claim 7, which recites "generating a disposable digital card loaded with the cash amount". A fair reading of the specification as filed would lead one of ordinary skill in the art to reasonably convey that the card is generated and then loaded with a certain amount. Therefore, the specification as filed does not recite "receiving the disposable digital card (loaded with the cash amount) from the payment processing platform", as required by the embodiment of claims 1, 6, 7 and 8 , the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites: “a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for converting cryptocurrency into real, spendable currency”. It is unclear by the claim language whether the language “or” refers to “medium or circuit” (i.e. “A. a non-transitory program storage medium on which are stored instructions executable by a processor OR B. programmable circuit to perform operations for converting cryptocurrency into real, spendable currency”), or whether it refers to “processor or circuit” (i.e. “ non-transitory program storage medium on which are stored instructions executable by A. a processor or B. programmable circuit to perform operations for converting cryptocurrency into real, spendable currency”). In addition, it is unclear whether the language "to perform operations for converting…" refers solely to 

Claims 1,15 and 17 recite the language “a card number pulled from a bank identification number (BIN) range” in lines 16, 14 and 19, respectively. This language is unclear as it is unclear in which manner a "card number" is "pulled from" a BIN range. In other words, a BIN range represents a subset of a card number (i.e. first set of digits). Therefore, it is unclear in which manner a (whole) card number is "pulled" from a range of incomplete/partial card numbers. Dependent claims 2-4 and 6-14, 16 and 18-20 are also rejected since they depend on claims 1,15 and 17, respectively.

Claim 17 recites “one or more servers that receive… generate… and generate…”has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “server” can be both a placeholder for physical structure, followed by functional language or directed solely to “software”. Software is defined as "Microsoft Press Dictionary Definition" or "IEEE Definition". The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. Dependent claims 18-20 are also rejected since they depend on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2014/0074654 A1), in view of Jones et al. (US 8,200,544 B1) and in view of Durvasula et al. (US 2018/0075453 A1).

With respect to claims 1, 15 and 17, Friedman teaches a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit; system for converting cryptocurrency into real, spendable currency (see Fig. 10, server 1006, giver access device 1002, recipient access device 1016, paragraphs [0108] and [0109]); and a method for converting cryptocurrency into real, spendable currency (System for making financial gifts) comprising: 
receiving, from a first electronic device, a peer-to-peer payment request including a payment amount and a unique identifier of a recipient (see Fig. 1, step 106, paragraph [0045]; Fig. 2, recipient contact information 218, which may include email address, phone number, etc. paragraph [0019]); 

generating an invitation in response to payment of the cryptocurrency payment invoice, the invitation to be transmitted wirelessly to the recipient using the unique identifier (see Fig. 7, notification of the gift is received 108, notification such as an email, paragraph [0099]); 
receiving, from a second electronic device, an acceptance of the invitation and one or more items of new user information associated with the recipient (see If the recipient does follow the link in the notification 704..., the system will prompt the recipient to create an account, which may include entering a user name and password, paragraph [0100]); 
after said generating the digital payment card, crediting the payment amount to the recipient, said crediting the payment amount to the recipient including loading an amount of real currency corresponding to the payment amount onto the digital payment card. (see recipient designates the monetary gift to be transferred to a non-interest bearing account, such as a transaction card, paragraph [0106]). 
Although Friedman discloses the system creates a recipient account (see paragraphs [0059] and [0100]), Friedman does not explicitly disclose a non-transitory program storage medium, method and system comprising: the payment is a cryptocurrency payment; generating a digital payment card in the name of the recipient 
However, Jones et al. disclose a non-transitory program storage medium, method and system (Method and system for just-in-time gift card activation and assignment) comprising: 
generating a digital payment card in the name of the recipient in response to receiving the acceptance and the new user information, the digital payment card including a card number pulled from a bank identification number (BIN) range (see col. 3, lines 1-25; col/ 6, lines 20-44); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the e-gift card generation as disclosed by Jones et al. in the non-transitory program storage medium, method and system of Friedman, the motivation being to only assign account numbers to stored value accounts when viewed or accessed by the end customer (see Jones et al., col. 2, lines 54-62).
The combination of Friedman and Jones et al. does not explicitly disclose a non-transitory program storage medium, method and system comprising: the payment is a cryptocurrency payment; 
While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Friedman. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, 
the payment is a cryptocurrency payment (see the source account and/or the destination account may be a fiat currency account (e.g. bank account in US dollars or a digital currency account (i.e. a credit transferable via blockchain, paragraph [00522); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the digital currency issuer as disclosed by Durvasula et al. in the non-transitory program storage medium, method and system of Friedman and Jones et al., the motivation being to ensure that the digital representation of balances matches the fiat balances (see Durvasula et al., paragraph [0034]).

With respect to claims 2, 16 and 18, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium, method and system as described above with respect to claims 1, 15 and 17. Furthermore, Friedman disclose a non-transitory program storage medium, method and system wherein the unique identifier is selected from the group consisting of a phone number, an email address, and a social network ID (see Fig. 2, recipient contact information 218, which may include email address, phone number, etc. paragraph [0019]). 



With respect to claim 4, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 1. Furthermore, Jones et al. disclose a non-transitory program storage medium wherein said generating the digital payment card includes communicating the received peer-to-peer payment request and new user information to a payment processing platform and receiving the digital payment card from the payment processing platform (see col. 7, lines 4-12). 

With respect to claim 6, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 1. Furthermore, Friedman disclose a non-transitory program storage medium wherein the digital payment card is reloadable (see increasing or decreasing the monetary value 416 of non-interest bearing account, such as a transaction card, paragraphs [0087] and [0106]). 




With respect to claim 10, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 9. Furthermore, Friedman disclose a non-transitory program storage medium wherein the state associated with the… payment invoice includes a paid/unpaid state of the… payment invoice (see lockbox unlock date, table in paragraph [0110] showing status of lockbox unlock (i.e. n/a or date)). Durvasula et al. further recites the payment is a cryptocurrency payment (see the source account and/or the destination account may be a fiat currency account (e.g. 

With respect to claim 11, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 1. Furthermore, Friedman disclose a non-transitory program storage medium further comprising storing a state associated with the invitation (see Fig. 8, lockbox release, paragraph [0104]; table in paragraph [0110]). Durvasula et al. further recites the storage being in a permissioned blockchain framework (see digital currency smart contracts 112 configured to maintain accounting for various user accounts by keeping a historic record of transactions and balances, paragraph [0039])

With respect to claim 12, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 11. Furthermore, Friedman disclose a non-transitory program storage medium wherein the state associated with the invitation includes an accepted/unaccepted state of the invitation (see Fig. 8, lockbox release, paragraph [0104]; table in paragraph [0110] showing status of lockbox release request (i.e. n/a or date of request)). 

With respect to claim 13, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage 

With respect to claim 14, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 13. Furthermore, Friedman disclose a non-transitory program storage medium wherein the state associated with the digital payment card includes an amount loaded onto the digital payment card (see total available balance, paragraph [0051]; table in paragraph [0110] showing both amount and total with interest transfer). 

With respect to claim 20, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the system as described above with respect to claim 17. Furthermore, Durvasula et al. disclose a system wherein the one or more servers comprises a permissioned blockchain framework (see paragraphs [0027] and [0033]). 


s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2014/0074654 A1), in view of Jones et al. (US 8,200,544 B1), in view of Durvasula et al. (US 2018/0075453 A1), and in view of Dessert et al. (US 2011/0218907 A1).

With respect to claim 7, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 6. Furthermore, Friedman disclose a non-transitory program storage medium the operations further comprising: receiving, from the second electronic device, a token request including a cash amount (see Fig. 9, system prompts the recipient to select an amount to transfer 902 and/or re-gifting, paragraphs [0105] and 106]). 
The combination of Friedman, Jones et al. and Durvasula et al. does not explicitly teach a non-transitory program storage medium further comprising generating a disposable digital card loaded with the cash amount in response to receiving the token request.
However, Dessert et al. discloses a non-transitory program storage medium (System and method for creating and managing a shared stored value account associated with a client device) further comprising generating a disposable digital card loaded with the cash amount in response to receiving the token request (see paragraphs [0088], [0089], [0093]; creating two virtual tokens 702 with two PANs 165, paragraph [0096]). 

 (see Dessert et al., paragraph [0057]).

With respect to claim 8, the combination of Friedman, Jones et al. and Durvasula et al. teaches all the subject matter of the non-transitory program storage medium as described above with respect to claim 7. Dessert et al. further discloses a non-transitory program storage medium (System and method for creating and managing a shared stored value account associated with a client device) wherein said generating the disposable digital card includes communicating the received token request to a payment processing platform and receiving the disposable digital card from the payment processing platform (see Fig. 1, embodiment in which stored value account processor server 108A and stored value account issuer server 108B are separate entities, paragraph [0049]). 



Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 6-8, filed on 08/19/2021), with respect to the rejection of claims 1-20 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to broadest reasonable interpretation of the claims and prong two of step 2A in claims 1-4 and 6-20, Applicant asserts “the present claims address the problem that conventional virtual currency, including blockchain-based cryptocurrency, can be moved instantaneously peer-to-peer but is not immediately spendable”. Examiner respectfully disagrees. MPEP 2106 II states "It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions. See MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373, 1379, 2019 USPQ2d 305789 (Fed. Cir. 2019)". It appears there is a significant disagreement between Applicant and previous Examiners regarding the broadest reasonable interpretation of the claims. The broadest reasonable interpretation of the claims only tangentially touches "cryptocurrency" by the subject matter in the preamble of claim 1 (i.e. intended use of operations) and labeling of an invoice. The claims, for example, do not encompass currency conversion, as applicant asserts. There is no indication that the subject matter of the claims encompasses currencies being "immediately spendable" as applicant asserts, since the claims do not recite "spending" or performing a purchase. Therefore, Examiner is still in the position 


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 8-10, filed on 08/19/2021), with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Chandrasekhar et al. (US 2017/0357966 A1) disclose method and system for use of a proprietary private blockchain, including using a blockchain to monitor the status of settlement for their payment transactions.
 De et al. (US 2009/0171739 A1) disclose special occasion reminder and gift giving system, including virtual gift cards.
Oskolkov et al. (US 2013/0060708 A1) disclose user verification for electronic money transfers, including redeeming or exchanging a secure token to obtain transferred funds associated with the secure token (e.g., single-use secure token or limited-use secure token) or otherwise use the transferred funds, and/or can transfer all or a portion of the transferred funds to a third user and/or associated third communication device .

Shanmugam (US 2019/0213584 A1) discloses method and system for tokenized replacement of crypto currency addresses, including an embodiment in which at least one of the source currency and the destination currency may be a crypto-currency.

Non-Patent Literature
Alhothaily (NPL 2017, listed in PTO-892 as reference "U") disclose QuickCash: Secure Transfer Payment Systems, including a second channel for cardholders to withdraw money from ATMs.
Beikverdi (NPL 2014, listed in PTO-892 as reference "V") disclose Centralized Payment System Using Social Networks Account, including a peer-to-peer money transfer scheme.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685